In The

                                 Court of Appeals

                      Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00336-CV
                               __________________

                     WILLIAM EDGAR COONEY, Appellant

                                          V.

                      FIRAS M. ABDEL-RAHMAN, Appellee

__________________________________________________________________

                On Appeal from the 258th District Court
                         Polk County, Texas
                      Trial Cause No. CIV32459
__________________________________________________________________

                           MEMORANDUM OPINION

      The Texas Medical Liability Act (TMLA) requires that plaintiffs, in

healthcare liability cases, furnish the defendants with a written report from an expert

that summarizes the standard of care the plaintiff claims applies and that explains

how each of the defendants were negligent in causing the plaintiff’s injury.1 William

Edward Cooney provided the defendants with a report from a dentist to address the

allegedly negligent conduct of the dentists that Cooney sued. Dr. Nader Kreit, and



      1
          Tex. Civ. Prac. & Rem. Code Ann. § 74.351.
                                         1
Dr. Firas M. Abdel-Rahman, by motion, moved to strike Cooney’s report, alleging

it did not comply with the expert-report requirements of the TMLA.

      In motions to strike Cooney’s report, Dr. Kreit and Dr. Abdel-Rahman argued

that Cooney’s initial report and the amended report, which he filed later, failed to

explain how each of the defendants were negligent and how each had caused

Cooney’s injury. Both reports reflect Cooney inhaled a gold crown that fell from a

tooth when Cooney was treated at the office where both Dr. Kreit and Dr. Abdel-

Rahman work.

      The trial court found Cooney’s initial report deficient because it is

“conclusory and otherwise defective as to both negligence and proximate cause[.]”

Even so, the trial court rejected Dr. Kreit’s and Dr. Abdel-Rahman’s argument that

Cooney’s expert—Dr. Joe Piazza, DDS—was not qualified to testify as an expert.

The trial court also gave Cooney leave to correct the deficiencies the trial court found

in Dr. Piazza’s initial report. Cooney then amended the report by filing an amended

report also authored by Dr. Piazza.2 The defendants filed a motion to strike that

report too, claiming it also failed to identify the standard of care that applied to each

of the defendants, failed to explain how each defendant had violated that standard,

and failed to explain how each defendant allegedly caused Cooney to inhale the gold




      2
        See id. § 74.351(c) (allowing the trial court to grant one 30-day extension to
the plaintiff to cure deficiencies in a non-compliant report).
                                            2
crown from his tooth. The trial court granted both motions and signed separate orders

of dismissal, dismissing Cooney’s claims.3

      Cooney appealed. After perfecting his appeal, Cooney moved to dismiss his

appeal as to Dr. Kreit. We granted the motion, so Dr. Kreit is no longer a party to

the appeal.4 Later, Cooney filed a brief complaining about the trial court’s dismissal

of his claims against Dr. Abdel-Rahman. Cooney argues Dr. Piazza’s amended

report complies with the expert-report requirements of the TMLA as it relates to the

treatment he received from Dr. Abdel-Rahman.

      We conclude Dr. Piazza’s amended report is adequate to comply with the

TMLA. It describes the standard of dental care that applies to Dr. Abdel-Rahman’s

treatment, how Dr. Abdel-Rahman allegedly violated that standard, and it traces a




      3
         The trial court’s orders note that as to Dr. Abdel-Rahman, the amended expert
report “fails to meet the requirements outlined in Tex. Civ. Prac. & Rem. Code, §
74.351(a), 74.351(l), and § 74.351(r)(6).” The trial court signed a separate order on
Dr. Kreit’s motion to dismiss, but the order dismissing the case against Dr. Kreit did
not specify the sections of the TMLA the trial court relied on to find the amended
report deficient. Cooney, however, asked the trial court to provide the parties with
written findings of fact and conclusions of law. The trial court filed written findings
as to both of its orders, which reflect the trial court found the amended report failed
to implicate the conduct of either Dr. Kreit or Dr. Abdel-Rahman because it contains
“conclusory opinions and defective opinions on the applicable standards of care”
and how the respective dentist’s alleged departures from those standards caused
Cooney’s injury.
       4
         See Cooney v. Kreit¸ No. 09-19-00336-CV, 2020 WL 6164326 (Tex. App.—
Beaumont Oct. 22, 2020, no pet. hist.) (dismissing Cooney’s case against Dr. Kreit
based on Cooney’s motion to dismiss).

                                          3
clear chain of causation between Dr. Abdel-Rahman’s alleged negligence and

Cooney’s injury when he inhaled a crown that fell from his tooth.

      We hold the trial court erred in finding Dr. Piazza’s amended report

inadequate. We reverse the trial court’s order dismissing Cooney’s suit and remand

the case to the trial court for further proceedings, as needed, to resolve his claims

against Dr. Abdel-Rahman.

                                    Background

      This case arises from complications in a procedure at a dental office in Polk

County in August 2016. During the procedure, Cooney had several of his teeth

pulled, and when the dentist pulled one of Cooney’s teeth, he inhaled a gold crown.

The dentist who performed the procedure knew that Cooney had swallowed or

inhaled the crown that fell from tooth #18 while it was being removed. Later that

evening, Cooney went to an emergency room where he was given a chest x-ray to

evaluate why he was having trouble breathing. The x-ray revealed an object in

Cooney’s lungs. Cooney was admitted to the hospital. The next day, a physician

removed a gold crown from Cooney’s upper lung.

      More than two years later, Cooney sued Dr. Kreit and Dr. Abdel-Rahman. In

Cooney’s petition, he alleged the dentists who treated him were negligent and

injured him while he was under their care. Cooney’s petition also alleged he was

possibly treated by someone named “Dr. Rock.” Specifically, the petition alleges:


                                         4
“Dr. Rock is an alias by one of the named defendants or a third person who was

represented to be a dentist.”

      After Cooney appealed, he dismissed his appeal he filed to challenge the

dismissal of the claims he filed against Dr. Kreit. Thus, the remaining issue is

whether Dr. Piazza’s report is adequate under the TMLA based on what it conveys

about the treatment Cooney received from Dr. Abdel-Rahman.

      Dr. Abdel-Rahman objected to Cooney’s amended report, arguing the

amended report “fail[ed] to implicate any conduct of Dr. Abdel-Rahman.”

Specifically, Cooney claimed the amended report failed to identify him as the person

who pulled Cooney’s teeth when looking to the information that Dr. Piazza included

in the four corners of his amended report. Dr. Abdel-Rahman’s argument is premised

on the fact that the amended report includes the names of at least two dentists and

possibly a third who the report suggests were involved in pulling Cooney’s teeth.

Given the language in Dr. Piazza’s amended report, Dr. Abdel-Rahman argued the

report left it up to conjecture to guess about whether Dr. Abdel-Rahman or someone

else Cooney claimed was responsible for pulling the tooth that was capped with the

crown that ended up being lodged in Cooney’s lung. In addition, Dr. Abdel-Rahman

claimed the amended report fails to explain the standard of care applicable to the

dentist who pulled the tooth, to explain how Dr. Abdel-Rahman breached that

standard, or to link Dr. Abdel-Rahman’s negligence to causing Cooney’s injury.


                                         5
      The trial court granted Dr. Abdel-Rahman’s motion and found Dr. Piazza’s

amended report inadequate under the TMLA. Cooney seeks to overturn that order in

the appeal.

                                 Standard of Review

      We review a ruling dismissing a medical liability claim for abuse of

discretion. 5 Under Texas law, trial courts abuse their discretion if they act “in an

arbitrary or unreasonable manner without reference to any guiding rules or

principles.”6 Trial courts may also abuse their discretion when ruling on a motion if

they fail to analyze or correctly apply the law. 7

      Under the TMLA, the claimant must provide the medical provider against

whom he files a claim an expert report, that is a report that provides a “fair summary”

of the expert’s opinion as of the date of the report. 8 To comply with the TMLA, the

report the claimant files “must discuss the standard of care, breach, and causation

with sufficient specificity to inform the defendant of the conduct the plaintiff has

called into question and to provide a basis for the trial court to conclude that the

claims have merit.”9 But if the report is conclusory about the applicable standard of

care, breach, and causation that applies to the defendant the claimant has sued, the


      5
        Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 878
(Tex. 2001).
      6
        Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002).
      7
        Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).
      8
        Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6).
      9
        Palacios, 46 S.W.3d at 875.
                                        6
report “does not fulfill these two purposes.” 10 To constitute a compliant report, “the

expert must explain the basis of his statements to link his conclusions to the facts.”11

And the courts may not fill in the gaps in such reports by relying on no more than

inferences. 12

       We look to the four corners of the report in deciding whether a report filed by

a claimant complies with the TMLA.13 As to causation, a compliant report must

demonstrate causation beyond mere conjecture.14 To establish causation under the

TMLA, the report must explain how the defendant’s allegedly negligent act or

omission was a substantial factor in bringing about the claimant’s harm and that,

without the defendant’s act or omission, the harm would not have occurred.15

                                       Analysis

                                    Qualifications

       In the trial court and in the brief Dr. Abdel-Rahman filed in response to

Cooney’s appeal, Dr. Abdel-Rahman argues Dr. Piazza’s amended report fails to

demonstrate that Dr. Piazza is qualified “to opine on standard of care or breach of



       10
         Id. at 879.
       11
         Wright, 79 S.W.3d at 52 (quoting Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex.
1999) (cleaned up)).
      12
         Collini v. Pustejovsky, 280 S.W.3d 456, 462 (Tex. App.—Fort Worth 2009,
no pet.).
      13
         Wright, 79 S.W.3d at 52.
      14
         Id. at 53.
      15
         Costello v. Christus Santa Rosa Health Care Corp., 141 S.W.3d 245, 249
(Tex. App.—San Antonio 2004, no pet.).
                                          7
that standard[.]” The trial court rejected that argument even though it found Dr.

Piazza’s report deficient for other reasons. The trial court did so based on the

information Dr. Piazza included in his report, which describes his experience as a

dentist, that he recently retired from his active practice, and that he is now teaching

in a university setting at a school of dentistry. Still, we will address Dr. Abdel-

Rahman’s argument because it would offer an alternative to the resolution we have

otherwise reached on the arguments of consequence that the parties have presented

in the appeal.

      Dr. Abdel-Rahman argues that Dr. Piazza was not qualified to provide Cooney

with a compliant report under the TMLA because his amended report reflects he

retired from the active practice of dentistry in September 2015. According to Dr.

Abdel-Rahman, that was “nearly one year before the treatment in question

occurred.”

      Dr. Abdel-Rahman cites no caselaw to support his argument. Of course, we

acknowledge the TMLA states an expert qualifies to express a medical opinion under

the Act if the expert “is practicing health care in a field of practice that involves the

same type of care or treatment as that delivered by the defendant[.]” 16 Dr. Piazza’s

report shows he is not currently engaged in the active practice of dentistry but is

knowledgeable about the standards applicable to the practice of dentistry as related



      16
           Tex. Civ. Prac. & Rem. Code Ann. § 74.402(b)(1).
                                         8
to pulling a patient’s teeth. It also reflects Dr. Piazza practiced general dentistry for

thirty-five years before retiring. Since then, Dr. Piazza’s report reflects he has been

teaching at the University of Texas School of Dentistry.

      Clearly, Dr. Piazza fails to meet the active practice requirement standard in

the TMLA. Even so, the TMLA allows trial courts to depart from that standard upon

determining the expert is qualified as an expert and “there is good reason to admit

the expert’s testimony.” 17 The good reason in this case is Dr. Piazza’s experience as

a dentist and as a teacher.

      The trial court rejected Dr. Abdel-Rahman’s lack-of-qualifications argument.

The trail court found Dr. Piazza has “expertise in extracting teeth, the very kind of

dental care in question in this case.” We note that under the TMLA, the term

practicing health care is not exclusively confined to those actively practicing in their

fields, as practicing health care is defined to include “training health care providers

in the same field as the defendant health care provider at an accredited education

institution[.]”18 Dr. Abdel-Rahman never argued to the trial court (and he does not

argue here) that Dr. Piazza is not teaching at an accredited educational institution as

a teacher training dentists.

      Given the definition in the TMLA for the term practicing health care, we

conclude the trial court did not abuse it discretion by finding Dr. Piazza was qualified


      17
           Id. § 74.402(d).
      18
           Id. § 74.402(a)(1).
                                           9
to write a report about whether Dr. Abdel-Rahman was negligent, what standard of

care applied to Cooney’s treatment, and to explain how Dr. Abdel-Rahman violated

that standard and caused the injury at issue in Cooney’s suit.

                             Identity of the Treating Dentist

          Next, we turn to Cooney’s arguments complaining about the trial court’s

finding that the amended report fails to adequately identify Dr. Abdel-Rahman as

the treating dentist. According to Dr. Abdel-Rahman, Dr. Piazza’s amended report

never identified him as the dentist who removed Cooney’s teeth. Dr. Abdel-Rahman

suggests the amended report fails to clearly identify whether he or “Dr. Rock” pulled

the tooth that was capped by the gold crown that then became lodged in Cooney’s

lung.

          We recognize, of course, that Dr. Piazza’s report could have been clearer by

identifying Dr. Abdel-Rahman as the dentist who pulled the tooth. Even so, Dr.

Piazza was not an eyewitness to the procedure. And the language in the amended

report points to Dr. Abdel-Rahman as the dentist responsible for pulling that tooth.

Stated another way, Dr. Piazza’s report implicates Dr. Abdel-Rahman as the dentist

who pulled the tooth capped with a gold crown. Specifically, the amended report

states:

          On August 3, 2016, Mr. Cooney signed a form acknowledging that he
          was choosing to have 21 teeth extracted instead of some being restored.
          The printed doctor’s name on this form is Nader Kre[i]t, but the
          signature looked like Dr. Sammy Krait. There is no record of advising
          Mr. Cooney to keep any teeth. There is a record of Dr. Firas Rahman
                                            10
      extracting #31, #18, and #6 through #11 (not clear) and that Mr. Cooney
      aspirated the gold crown on #18. He was informed to seek medical
      attention with a chest x-ray. On this visit, Mr. Cooney had local
      anesthesia on both sides of his mandible which renders sensory
      perception of the tongue nill, and which reduces his gag reflex as well.
      On August 4, 2016, Angel Witt called the patient and discovered that
      Mr. Cooney had been to the emergency room the night before after
      having difficulty breathing. A chest X-ray revealed that a gold crown
      was in his lungs. He was admitted and surgery was performed to
      remove the crown. On another note that was written by Dr. Abdul-
      Rahman on August 4, 2016, Mr. Cooney was home that evening and
      doing fine.

      The above paragraph implicates Dr. Abdel-Rahman because it identifies him

based on a medical record as the treating dentist. Thus, the amended report

implicates Dr. Abdel-Rahman as the treating dentist who pulled the tooth based on

the information found in the report’s four corners.

                       Standard of Care, Breach, and Causation

      Besides finding the amended report failed to implicate Dr. Abdel-Rahman, the

trial court found the report failed to identify the applicable standard of care, how Dr.

Abdel-Rahman breached it, and how Dr. Abdel-Rahman’s departure from the

standard of care caused Cooney’s injury. The purpose of the expert-report

“requirement is to weed out frivolous malpractice claims in the early stages of

litigation, not to dispose of potentially meritorious claims.”19 Under the TMLA, a

complaint report “provides a fair summary of the expert’s opinions as of the date of

the report regarding applicable standards of care, the manner in which the care


      19
           Abshire v. Christus Health. Se. Tex., 563 S.W.3d 219, 223 (Tex. 2018).
                                            11
rendered by the physician or health care provider failed to meet the standards, and

the causal relationship between that failure and the injury, harm, or damages

claimed.”20 The report need only demonstrate a good-faith effort to comply with the

statutory requirements. 21

      We disagree with the trial court that the report is inadequate as to the

applicable standard of care, causation, and breach. The amended report states the

“[s]tandard of care dictates that you protect the airway (throat) with a device such as

a gauze throat shield, a Mr. Thirsty (which suctions and protects the airway), . . .

[but] [t]here is no record of this being done on August 3, 2016[,] for Mr. Cooney.”

That explanation set out the standard of care and is not unclear. Dr. Piazza’s

amended report concludes: “The failure to use a protective airway device in an

elderly patient with this broad area of local anesthetic coverage was negligent . . .

[because] [a] reasonable and prudent dentist would have taken such precautions.” So

how Dr. Abdel-Rahman breached the standard is clear in the report, Dr. Piazza is

claiming he failed to protect Cooney’s airway in the procedure that involved the

tooth that was capped with the crown.

      To explain causation, Dr. Piazza’s amended report states:

      The patient was elderly and anesthetized on both side of the mandible
      as well as his palate. This would render his swallowing (protective)
      reflex to be greatly reduced. He would have lost sensory ability as well.

      20
        Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6).
       See Abshire, 563 S.W.3d at 223; see also Tex. Civ. Prac. & Rem. Code Ann.
      21

§ 74.351(l).
                                       12
      When he was in a semi-reclined position while undergoing the
      extractions, it would enhance the possibility of an object entering the
      airway. [Dr. Rahman’s failure to use a protective airway device] was
      the direct cause of Mr. Cooney swallowing the crown and the
      subsequent lung surgery to retrieve it. Dropping of an object into the
      throat is a foreseeable risk and that is why a reasonable and prudent
      dentist would take precautions.

The amended report concludes the failure to protect Cooney’s airway during the

procedure to remove his teeth “was the direct cause of Mr. Cooney swallowing the

crown and the subsequent lung surgery to retrieve it.” Nothing is unclear about how

Dr. Abdel-Rahman’s alleged violation of the standard of care resulted in Cooney’s

injury.

      In our view, the trial court abused its discretion when it found the amended

report non-complaint with the TMLA. 22 The report draws a line directly from Dr.

Abdel-Rahman’s treatment, explains what standard of care applies to dentists when

extracting a patient’s teeth, implicates Dr. Abdel-Rahman as the treating dentist, and

explains how his departure from the standard resulted in Cooney’s injury when he

inhaled a gold crown. The amended report implicates Dr. Abdel-Rahman as the

treating dentist since it identifies him as the dentist who, according to the medical

records of the dental office where the procedure occurred is the dentist who pulled

the tooth that was capped with a crown.23




      22
           See Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6).
      23
           See Abshire, 563 S.W.3d at 224.
                                           13
        Since Dr. Piazza’s amended report complies with the TMLA on at least one

of Cooney’s liability theories, the trial court had to allow Cooney to proceed with

the suit.24 We hold the trial court abused its discretion when it granted Dr. Abdel-

Rahman’s motion to dismiss.

                                        Conclusion

        We sustain Cooney’s issue. For the reasons explained above, we reverse the

order dismissing the claims Cooney filed against Dr. Abdel-Rahman and remand the

case to the trial court to allow Cooney to proceed against Dr. Abdel-Rahman in the

suit.

        REVERSED AND REMANDED.



                                                       _________________________
                                                            HOLLIS HORTON
                                                                 Justice


Submitted on September 1, 2021
Opinion Delivered November 4, 2021

Before Golemon, C.J., Kreger and Horton, JJ.




        24
             See Certified EMS, Inc. v. Potts, 392 S.W.3d 625, 630 (Tex. 2013).
                                              14